id office uilc cca_2011012810504638 ---------------------------- number release date from ---------------------- sent friday date am to -------------------- cc ---------------------------------------------- subject re advice regarding injured_spouse coordination -------- - the irm provides allocation instructions for the child_tax_credit on the form_8379 injured_spouse allocation when the taxpayers live in a community_property_state the child_tax_credit should be allocated equally in accordance with irm sec_21 which provides that i n community_property states all joint amounts are divided equally with the exception of eitc you also mentioned that you use the same proposed allocation for the recovery rebate credit and the making_work_pay_credit the recovery rebate credit should be allocated between the spouses since sec_6428 states in part that half of such refund_or_credit shall be treated as having been made or allowed to each individual filing such return the irm provides additional guidance on the allocation of the recovery rebate credit in sec_21 there is no language in code sec_36 first-time_homebuyer credit or 36a making_work_pay_credit that seems to require a certain allocation of these credits between spouses on the form_8379 the irm provides that the taxpayer may allocate the first-time_homebuyer credit as they determine see irm sec_21 the irm also provides guidance on the allocation of the making_work_pay_credit in sec_21 when a taxpayer resides in a community_property_state both the first-time_homebuyer credit and making_work_pay_credit should be calculated based on the community_property_laws for that state see irm sec_21 based on the provisions in the irm your determination about the allocation of the first-time_homebuyer credit in a community_property_state seems correct the making_work_pay_credit would have a similar allocation if the income is community_property then the credit generated by the income should also be community_property and probably allocated assuming that is what the state’s community_property_laws provide although the irm provides guidance on allocation of the child_tax_credit recovery rebate credit the making_work_pay_credit and the first-time_homebuyer credit we do think that portions of these irm provisions are somewhat confusing and we are concerned that this could cause inconsistencies in processing these requests we are coordinating with ------to discuss whether revisions to these portions of the irm would be appropriate to help clarify any confusion and inconsistencies in credit allocations on the form please let me know if you have any questions about this advice sincerely -------------------- ---------- ----------- -------------------
